Title: To Alexander Hamilton from Timothy Pickering, 3 January 1798
From: Pickering, Timothy
To: Hamilton, Alexander



Philadelphia Jany. 3. 1798.
Dr Sir

I have to-day received your letter of the 1st inclosing a letter from Colo. Fleury, dated the 21st. of February last, with powers to receive & remit to Europe the amount of his dues from the U.S. which he hoped to receive in six months. He will be uneasy at not hearing from me in near eleven months, and will lose the benefits which the possession of the money might have yielded. These circumstances arising from the accidental detention of his letter you will regret as much as I do.
I am very respectfully yours

Timothy Pickering.
Alexander Hamilton Esq

